Citation Nr: 1023473	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  04-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
August 1979, and subsequent service in the reserves.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in November 2007.


FINDINGS OF FACT

1.  The Veteran does not have asbestosis or any other 
asbestos-related disease.

2.  The Veteran's diagnosed chronic obstructive pulmonary 
disease is not due to exposure to asbestos in service, nor is 
such disability otherwise related to the Veteran's military 
service.  


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in December 2004.  The VCAA letter 
notified the Veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letter has clearly advised the Veteran of the evidence 
necessary to substantiate his claim. 

In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with 
the instructions in the November 2007 Board Remand.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of 
record contains the Veteran's service treatment records and 
post-service medical records.  Per the Board Remand, in 
November 2007, VA requested that the Veteran complete a VA 
Form 21-4142, Authorization and Consent to Release 
Information, pertaining to the law firm that provided legal 
assistance to the Veteran pertaining to an asbestos claim 
against his civilian employer.  The Veteran did not respond 
to such correspondence, thus VA was unable to obtain such 
documents, to include the chest x-ray examination referred to 
in correspondence from the law firm.  While VA has a duty to 
assist the Veteran in the development of his claim, he has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  There is otherwise no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent two VA 
examinations which are discussed in detail below, and such 
examinations are collectively thorough and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board is satisfied that 
the examinations and the development done by the RO resulted 
in substantial compliance with its remand orders.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With regard to arguments raised as to asbestos exposure, 
there is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The aforementioned provisions of M21-1 have been rescinded 
and reissued as amended in a manual rewrite (MR) in 2005.  
See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, 
entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 
2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."  The 
Court has held that VA must analyze an appellant's claim of 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  An asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The Manual 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that rating specialists are 
to develop any evidence of asbestos exposure before, during 
and after service; and that a determination must be made as 
to whether there is a relationship between asbestos exposure 
and the claimed disease, keeping in mind the latency period 
and exposure information.  

The Veteran asserts that he was exposed to asbestos during 
service while refurbishing soundproofing on various aircraft.  
He has further stated that he was exposed to asbestos as a 
parachute rigger.  Specifically, he contends that there was 
asbestos in the survival equipment and in the parachute 
fiber.  

In support of his May 2003 claim for compensation, he 
submitted April 2003 correspondence from an attorney R.N.P. 
which was addressed to the Veteran.  Per the correspondence, 
the Veteran participated in an x-ray screening program with 
Dr. R.A.H., a radiologist, who reviewed the Veteran's chest 
x-ray examination and interpreted it as showing signs of 
exposure to asbestos and/or deleterious substances.  It was 
suggested that the Veteran be evaluated further by his 
personal physician.  The correspondence states that an 
investigation was being conducted into the identify of 
various manufacturers and suppliers of asbestos products to 
which the Veteran may have been exposed, and states that he 
was also exposed to asbestos products as a result of his 
occupation with the railroad.  The attorney suggested that 
the Veteran had a claim against the railroad and also claims 
against various manufacturers of asbestos products.  The 
correspondence, then, gives the Veteran information regarding 
claims he could file, and informed him that some "trusts" 
required that he undergo an examination by a physician to 
corroborate Dr. R.A.H.'s report.  

The Board notes that the Veteran did not submit the chest x-
ray examination report that was reviewed or prepared by Dr. 
R.A.H.  In June 2003, VA requested records from Dr. R.A.H. 
and in July 2003 correspondence, Dr. R.A.H. stated that the 
Veteran was never a patient and there were no medical 
records, that he was seen for litigation purposes, and his 
attorney would have any documents generated.  

As detailed hereinabove, in November 2007, VA requested that 
the Veteran complete a VA Form 21-4142, to authorize release 
of records from the his attorney R.N.P. and the law firm.  
The Veteran did not respond to such request, thus due to the 
Veteran's failure to cooperate, the chest x-ray and 
interpretation discussed in the April 2003 correspondence is 
not of record.  As detailed, in order for there to be a 
clinical diagnosis of asbestosis, one of the requirements 
must be radiographic evidence of parenchymal disease.  The 
correspondence submitted simply reflects that Dr. R.A.H. 
viewed a chest x-ray which purportedly showed signs of 
exposure to asbestos and/or deleterious substances; however, 
the correspondence does not contain the specific impressions 
or a diagnosis of a specific disease manifested by asbestos 
exposure.  Thus, VA cannot accept the correspondence, 
generated for litigation purposes, as radiographic evidence 
of an asbestos-related disability.

Moreover, as will be discussed in detail below, follow-up 
with two VA examiners has not revealed a disability 
manifested by asbestos exposure, to include asbestosis.  

In July 2003, the Veteran underwent a VA examination.  The 
Veteran reported that during service, he dealt with parachute 
fabric and rubber.  He stated that he dealt with survival 
equipment where he was exposed to asbestos.  The Veteran 
reported a mild productive cough.  He denied any blood in his 
sputum, shortness of breath, fever, and chills.  He has 
occasional night sweats, his weight has been steady, he has 
no history of asthma, and no history of tuberculosis.  He 
does not take any medication for a respiratory condition.  A 
respiratory examination was essentially normal.  He underwent 
pulmonary function tests which were normal, and he underwent 
a chest x-ray examination which showed no acute lung disease.

In November 2009, the Veteran underwent a VA examination.  
The Veteran reported retiring from the reserves when he began 
to have lung problems.  He stated that he did not have any 
problems or treatment for lung problems when he was in 
service.  He stated that he could not recall what symptoms he 
began having, but in approximately 2003 he went to a law firm 
to be tested to see if he was having lung problems.  He 
stated that he would not answer any other questions about 
this, and he would also not answer any questions about his 
symptoms.  The examiner noted that the Veteran has smoked 
cigarettes in the past.  A chest x-ray examination was 
normal.  Pulmonary function tests were conducted which showed 
C/W restriction although significant improvement in FEV1 and 
FVC which suggested baseline obstruction was present.  The 
examiner diagnosed mild chronic obstructive pulmonary 
disease, and insufficient evidence to warrant an acute 
diagnosis of asbestosis at this time.  

The examiner noted review of the claims folder, to include 
the April 2003 correspondence from the law firm.  The 
examiner commented that the Veteran's military medical 
records are silent for any exposure to asbestos or for any 
ongoing chronic respiratory problems.  During his military 
service, a November 1982 pulmonary function test was normal, 
and chest x-ray examinations were normal in July 1978 and 
August 1978.  His April 1979 separation examination did not 
speak to any history of chronic cough, asthma, tuberculosis, 
or complaints of shortness of breath.  He completed a Report 
of Medical History in April 1979, and did not list any 
problems.  The examiner stated that this evidence makes it 
less likely than not the Veteran was having respiratory 
problems at the time of separation from service.  The 
examiner acknowledged the July 2003 normal pulmonary function 
test and normal chest x-ray examination.  Medical records 
also indicated that the Veteran had not been treated for any 
chronic respiratory problems in the past year.  The November 
2009 pulmonary function test did show very mild chronic 
pulmonary obstruction which suggested a history of smoking, 
not asbestosis.  His past records showing evidence that the 
Veteran had been a smoker.  The examiner noted that the 
November 2009 chest x-ray examination was normal.  The 
examiner opined that the Veteran does not have asbestosis.  
He has mild chronic obstructive pulmonary disease probably 
related to a history of smoking.  Combining all this 
evidence, the examiner opined that it is less likely as not 
that his claim of asbestosis condition is related to or 
caused by his military service.

Initially, the Board notes that while it appears that the 
Veteran was exposed to asbestos due to his civilian 
employment with the railroad, there is no supporting 
evidence, other than the Veteran's uncorroborated lay 
statements, that he was exposed to asbestos during his period 
of active or reserve service.  In any event, even if the 
Board were to concede his claims of exposure to asbestos 
during service (see McGinty, 4 Vet. App. at 432) are 
plausible, the claim of service connection for asbestosis 
must still be denied.

As detailed, the November 2009 VA examiner specifically 
concluded that the Veteran does not have asbestosis.  The 
November 2009 VA examiner determined that he has mild COPD, 
but based on a review of the record determined that such 
diagnosis was likely due to cigarette smoking, not due to 
asbestos exposure.  Thus, even assuming that the Veteran was 
exposed to asbestos in service, there is no objective medical 
evidence that his current disability is due to such exposure.

As there is no evidence that the Veteran's COPD is due to 
exposure to asbestos, the Board has also considered whether 
there is evidence that such disability is otherwise related 
to service.  Service treatment records did not reflect any 
respiratory symptomatology or disability.  Specifically, upon 
separation in April 1979, he did not report any respiratory 
symptoms, and his 'lungs and chest' were clinically evaluated 
as normal.  Moreover, pulmonary function studies conducted in 
November 1982 and May 1988, for purposes of reserve service, 
were normal.  His COPD was not exhibited until many years 
after separation from active service.  There is no objective 
medical evidence to reflect that such disability is due to 
service.  

The Board is cognizant of the fact that the Veteran feels he 
has symptoms and/or medical disabilities due to exposure to 
asbestos during service; however, he lacks the medical 
expertise necessary to diagnose a specific medical disability 
or conclude any condition is etiologically related to 
asbestos exposure.  Even medical experts require pulmonary 
function testing, x-rays and other diagnostic measures to 
correctly identify the nature of pulmonary disease.  The 
Board is not necessarily concluding that he was not exposed 
to asbestos during service, but without medical evidence of a 
disability due to that exposure, the claim must be denied.  
Exposure to asbestos, in and of itself, is not considered a 
disability for VA purposes.

The preponderance of the evidence establishes that the 
Veteran's COPD is not due to exposure to asbestos in service, 
and there is otherwise no probative evidence of a nexus 
between the Veteran's disability and his active service.  
Thus, service connection is not warranted and the benefit of 
the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asbestosis and chronic 
obstructive pulmonary disease is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


